Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 1 of 23 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

GREGORY GOODWIN and
PLEAS WALDEN, on behalf of
themselves and on behalf of all
others similarly situated,

       Plaintiffs,

v.                                                 Case No. :

ELWOOD STAFFING SERVICES, INC.

      Defendant.
_____________________________________/

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, Gregory Goodwin and Pleas Walden (collectively, “Plaintiffs”), on behalf of

themselves and the putative class set forth below, bring this Class Action Complaint against

Defendant, Elwood Staffing Services, Inc. (“Defendant” or “Elwood”), including, subsidiaries,

divisions and affiliates, under the Fair Credit Reporting Act of 1970, as amended (“FCRA”), 15

U.S.C. § 1681 et seq.

                              PRELIMINARY STATEMENT

       1.      Plaintiffs are consumers/applicants who were the subject of a consumer report

used for employment purposes by Defendant, Elwood Staffing Services, Inc.

       2.      Defendant routinely obtains and uses information in consumer reports to

conduct background checks on prospective employees and existing employees, and frequently

relies on such information, in whole or in part, as a basis for adverse employment action, such

as denying employment, removal from job assignments, and denying promotions or other job

related opportunities.
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 2 of 23 PageID #: 2




       3.      The FCRA, 15 U.S.C. § 1681b, makes it presumptively unlawful to obtain and use

a “consumer report” for an employment purpose. Such use becomes lawful if and only if the

“user” – in this case “Defendant”– has complied with the statute’s strict disclosure and

authorization requirements. 15 U.S.C. § 1681b(b)(2).

       4.      Defendant willfully violated these requirements in multiple ways, in systematic

violation of Plaintiffs’ rights and the rights of other putative class members.

       5.      Defendant violated 15 U.S.C. § 1681b(b)(2)(A)(i) by procuring consumer reports

on Plaintiffs and other putative class members for employment purposes, without first

providing a clear and conspicuous disclosure before procuring the report.

       6.      Defendant was required to disclose to its applicants and employees – in a

document that consists solely of the disclosure – that it might obtain a consumer report for

employment purposes. However, Defendant did not make the disclosure in a “stand alone”

document consisting solely of the disclosure. Id.

       7.      Defendant also violated 15 U.S.C. § 1681b(b)(2)(A)(ii) by obtaining consumer

reports on Plaintiffs and other putative class members without proper authorization, since it

never provided them with a lawful disclosure.

       8.      Another key protection the FCRA provides consumers in the employment context

is the requirement that employers—before using consumer reports to make an adverse

employment decision—provide consumers with notice, a copy of their report, and a written

summary of their FCRA rights. Defendant violated 15 U.S.C. § 1681b(b)(3)(A) by taking

adverse employment action against Plaintiffs and other putative class members without first

providing Plaintiffs and other affected class members notice, a copy of their consumer report,

and a summary of their FCRA rights.             Consequently, consumers were deprived of the



                                                  2
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 3 of 23 PageID #: 3




opportunity to confirm the accuracy of their report, learn the contents of their report, or dispute

their report with Defendant.

        9.     In Counts I and II, Plaintiff Goodwin, asserts a FCRA claim under 15 U.S.C.

§§ 1681b(b)(2)(A)(i)-(ii) on behalf of a “Background Check Class,” consisting of:

               All consumers in the United States subject of a consumer
               report obtained by Elwood Staffing Services, Inc. for
               employment purposes but to whom Elwood Staffing Services,
               Inc. did not provide a clear and conspicuous disclosure in a
               document consisting solely of the disclosure.

        10.    In Count III, Plaintiffs assert a FCRA claim under 15 U.S.C. § 1681b(b)(3)(A) on

behalf of an “Adverse Action Class,” consisting of:

               All consumers in the United States against whom Elwood
               Staffing Services, Inc. took adverse employment action based,
               in whole or in part, on information contained in a consumer
               report obtained within five years preceding this action through
               the date of final judgment, who were not first provided notice
               and a copy of their consumer report.

        11.    On behalf of themselves and the putative classes, Plaintiffs seek statutory

damages, costs and attorneys’ fees, equitable relief, and other appropriate relief under the

FCRA.

                                         THE PARTIES

        12.    Individual and putative representative Plaintiff, Gregory Goodwin (“Goodwin”)

applied for employment with Defendant and is a member of the putative Background Check Class

and Adverse Action Class defined above.

        13.    Individual and putative representative Plaintiff, Pleas Walden (“Walden”) was

employed with Defendant for approximately two years and is a member of the putative Adverse

Action Class defined above.

        14.    Defendant is a corporation and user of consumer reports as contemplated by the

                                                3
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 4 of 23 PageID #: 4




FCRA, at 15 U.S.C. § 1681b.

                                JURISDICTION AND VENUE

       15.    This is an action for statutory damages for violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq.

       16.    The Court has jurisdiction under the FCRA, 15 U.S.C. § 1681p.

       17.    Venue is proper in the United States District Court, Southern District of Indiana,

Indianapolis Division, because Defendant is headquartered in the Southern District of Indiana.

        ALLEGATIONS REGARDING DEFENDANT’S BUSINESS PRACTICES
                           Background Checks

       18.    Defendant conducts background checks on job applicants as part of a standard

screening process. In addition, Defendant also conducts background checks on existing

employees from time-to-time during the course of their employment.

       19.    Defendant does not perform these background checks in-house.                 Rather,

Defendant relies on an outside consumer reporting agency to obtain this information and report it

to Defendant. These reports constitute “consumer reports” for purposes of the FCRA.

                     FCRA Violations Relating to Background Check Class

       20.    Under the FCRA, it is unlawful to procure a consumer report or cause a

consumer report to be procured for employment purposes, unless:

              (i)     a clear and conspicuous disclosure has been made in writing to
                      the consumer at any time before the report is procured or caused
                      to be procured, in a document that consists solely of the
                      disclosure, that a consumer report may be obtained for
                      employment purposes; and

              (ii)    the consumer has authorized in writing (which authorization may
                      be made on the document referred to in clause (i)) the procurement
                      of the report by that person.

 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii) (emphasis added).

                                               4
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 5 of 23 PageID #: 5




        21.      Defendant failed to satisfy these disclosure and authorization requirements.

        22.      Defendant did not provide a clear and conspicuous disclosure before procuring

consumer reports. In fact, the purported disclosure was not clear because it contained language

that a reasonable person would not understand. The purported disclosure was not conspicuous

because it was obfuscated by unnecessary information.

        23.      Defendant did not have a stand-alone FCRA disclosure. The FCRA requires that a

disclosure not contain extraneous information. This is commonly referred to as the “stand alone

disclosure” requirement.           Defendant’s purported FCRA disclosure contained extraneous

information.

        24.      Providing notice to consumers is a critical component of the FCRA, as the FCRA

also contains several other notice provisions.1

        25.      The purpose of FCRA notice provisions, including § 1681b(b)(2)(A)(i), is to put

consumers on notice that a consumer report may be prepared.                         This gives consumers the

opportunity to exercise substantive rights conferred by the FCRA or other statutes, allowing

consumers the opportunity to ensure accuracy, confidentiality and fairness in the use of their

personal, private information.

        26.      Without clear notice that a consumer report is going to be procured, applicants and

employees are deprived of the opportunity to make informed decisions or otherwise assert

protected rights.

        27.      Using a FCRA disclosure that is not “stand alone” violates the plain language of

the statute and consumers’ federally protected rights.

1
  Such provisions include: 15 U.S.C. § 1681b(b)(3)(A) (pre-adverse action); § 1681b(4)(B)(notice of national security
investigation); § 1681c(h) (notification of address discrepancy); § 1681g (full file disclosure to consumers); §
1681k(a)(1) (disclosure regarding use of public record information); § 1681h (form and conditions of disclosure; and
§ 1681m(a) (notice of adverse action).

                                                         5
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 6 of 23 PageID #: 6




       28.     Defendant knowingly and recklessly disregarded case law and regulatory

guidance and willfully violated 15 U.S.C. § 1681b(b)(2)(A) by procuring consumer report

information   on consumers without complying with the disclosure and authorization

requirements of the statute. Defendant’s violations were willful because Defendant knew it was

required to use a stand-alone disclosure form prior to obtaining and using a consumer report on

the putative class members.

       29.     Defendant’s conduct is also willful because:

               a.     Defendant is a large and sophisticated employer with access to legal
                      advice through its own attorneys and there is no evidence it determined its
                      own conduct was lawful;

               b.     Defendant knew or had reason to know that its conduct was inconsistent
                      with published FCRA guidance interpreting the FCRA, case law and the
                      plain language of the statute; and

               c.     Defendant voluntarily ran a risk of violating the law substantially greater
                      than the risk associated with a reading that was merely careless.

       30.     Defendant acted in a deliberate or reckless disregard of its obligations and the

rights of Plaintiff Goodwin and other Background Check Class members. Defendant knew or

should have known about its legal obligations under the FCRA. These obligations are well

established in the plain language of the FCRA, in promulgations of the FTC and in established

case law. Defendant had access to materials and resources advising them of their duties under

the FCRA.

                      FCRA Violations Relating to Adverse Action Class

       31.     The FCRA also provides that “in using a consumer report for employment

purposes, before taking any adverse action based in whole or in part on the report, the person

intending to take such adverse action shall provide to the consumer to whom the report relates . .

. a copy of the report[.]” 15 U.S.C. § 1681b(b)(3)(A)(i)(emphasis added).

                                                6
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 7 of 23 PageID #: 7




       32.     Defendant typically does not provide consumers with notice, a copy of their

consumer report and summary of rights, before taking adverse action against them based on the

information in such reports.

       33.     Commonly known as the pre-adverse action requirement, 15 U.S.C. §

1681b(b)(3)(A), requires that all employers who use consumer reports provide a copy of the

report to the affected consumer before any adverse action is taken. Employers must comply with

this provision even where the information contained in the report (such as a criminal record)

would automatically disqualify the individual from employment or lead to an adverse

employment action.

       34.     By failing to provide Plaintiffs and other putative class members with the

information required by 15 U.S.C. § 1681b(b)(3)(A) before taking adverse employment action

against them based on the information contained in such reports, Defendant willfully disregarded

the plain language of the statute in violation of 15 U.S.C. § 1681b(b)(3)(A).

                                   Plaintiff Gregory Goodwin

       35.     Plaintiff Goodwin applied for employment with Defendant on three separate

occasions in 2020.

       36.     Defendant procured a consumer report on Plaintiff Goodwin. The consumer

report contained personal, private, and sensitive information about Plaintiff Goodwin.

       37.     Plaintiff Goodwin attempted to read the disclosure but was distracted from the

disclosure by the presence of additional information, including information about inapplicable

state laws pertaining to background checks.

       38.     Plaintiff Goodwin did not understand a consumer report was being procured on

him because Defendant’s disclosure was not clear and conspicuous. The disclosure was not


                                                7
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 8 of 23 PageID #: 8




clear because it was not easily understandable by a lay person.         The disclosure was not

conspicuous because it was obfuscated by a litany of irrelevant information about state laws and

areas of inquiry.

       39.     Plaintiff Goodwin was confused about the nature and scope of any investigation

into his background, if any, since it combined the statutory definitions of “consumer reports” and

“investigative consumer reports.”

       40.     Plaintiff Goodwin was confused about his rights due to the presence of the

additional language contained in Defendant’s forms.

       41.     If he had been provided a clear and conspicuous disclosure, Plaintiff would

Goodwin would not have authorized a Defendant to obtain his consumer report.

       42.     Plaintiff Goodwin values his privacy rights. If Plaintiff Goodwin was aware

Defendant had presented him with an unlawful FCRA disclosure, Plaintiff Goodwin would not

have authorized Defendant to procure a consumer report and dig deep into his personal, private

and sensitive information.

       43.     Plaintiff Goodwin values his privacy rights. Plaintiff Goodwin would not have

consented to the release of his consumer report to a person to whom he did not specifically

authorize to receive his personal, sensitive information.

       44.     Plaintiff Goodwin was rejected for employment based in whole or in part on his

consumer report.

       45.     Defendant did not provide Plaintiff Goodwin with notice or a copy of his

consumer report before rejecting him for employment.

       46.     Because Plaintiff Goodwin was not provided a copy of his consumer report, he

was worried about the contents of his consumer report, whether it was accurate and how it would


                                                 8
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 9 of 23 PageID #: 9




impact his future employment prospects.

       47.     Plaintiff Goodwin spent time trying to obtain his consumer report and researching

whether Defendant had violated his rights.

       48.     If Defendant had provided Plaintiff Goodwin with pre-adverse action notice and a

copy of his consumer report, Plaintiff Goodwin could have clarified any confusion, addressed

any inaccuracies or pled his case to for employment.

       49.     If Defendant had provided Plaintiff Goodwin with a copy of his consumer report,

Plaintiff Goodwin would have known what was on the report; the consumer reporting agency

that released the report; and he would not have spent time trying to obtain a copy of his

consumer report, worrying about its contents or researching his rights.

       50.     Plaintiff Goodwin ultimately obtained his consumer report through his own

efforts, long after Defendant denied him employment. During such time, Plaintiff Goodwin was

deprived of knowing the contents of his consumer report and how to address such information

with prospective employers during his search for employment.

                                     Plaintiff Pleas Walden

       51.     Plaintiff Walden was employed by Defendant for approximately two years. For

nearly two years, until February, 2020, Plaintiff was assigned to a Coca Cola facility. Plaintiff

was informed Coca Cola intended to hire him full time.

       52.     On February 20, 2020, Defendant procured Plaintiff Walden’s consumer report

for employment purposes. The consumer report contained Plaintiff Walden’s personal, private

and sensitive information.

       53.     Defendant terminated Plaintiff Walden’s employment based in whole or in part on

his consumer report.


                                                9
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 10 of 23 PageID #: 10




           54.   In January 2021, Plaintiff was employed by Defendant a second time. This time,

 Plaintiff was removed from a second assignment (this time at Pace) because of his consumer

 report.

           55.   Defendant did not provide Plaintiff Walden with notice or a copy of his consumer

 report before terminating his employment in February, 2020 and January, 2021.

           56.   Because Defendant did not provide Plaintiff Walden with notice or a copy of his

 consumer report, he was denied the opportunity to address the contents of his consumer report or

 plead his case for continued employment at the job he had held at Coke for nearly two years

 preceding his termination or his subsequent assignment at Pace.

           57.   Because Defendant never provided Plaintiff Walden with a copy of his consumer

 report, he was worried about the contents of his consumer report, whether it was accurate and

 how it would impact his future employment prospects.

           58.   Plaintiff Walden spent time trying to obtain his consumer report and researching

 whether his rights had been violated.

           59.   If Defendant had provided Plaintiff Walden with pre-adverse action notice and a

 copy of his consumer report, Plaintiff Walden could have clarified any confusion, addressed any

 inaccuracies or pled his case to continue his employment.

           60.   If Defendant had provided Plaintiff Walden with a copy of his consumer report,

 Plaintiff Walden would have known what was on the report; the consumer reporting agency that

 released the report; and he would not have spent time trying to obtain a copy of his consumer

 report, worrying about its contents or researching his rights.

           61.   If Defendant had provided Plaintiff Walden with a copy of his consumer report,

 he would have had the opportunity to explain its contents and plead his case to continue



                                                  10
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 11 of 23 PageID #: 11




 employment for which he had already demonstrated his proficiency.

        62.     Plaintiff Walden obtained his consumer report through his own efforts, long after

 Defendant denied him employment. During such time, Plaintiff Goodwin was deprived of

 knowing the contents of his consumer report and how to address such information with

 prospective employers.

                              CLASS ACTION ALLEGATIONS

        63.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure and 15 U.S.C. §

 1681b, Plaintiff Goodwin brings this action for himself and on behalf of a “Background Check

 Class,” defined as:

                All consumers in the United States subject of a consumer
                report obtained by Elwood Staffing Services, Inc. for
                employment purposes but to whom Elwood Staffing Services,
                Inc. did not provide a clear and conspicuous disclosure in a
                document consisting solely of the disclosure.

        64.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure and 15 U.S.C. §

 1681b, Plaintiffs bring this action for themselves and on behalf of an “Adverse Action Class,”

 defined as:

                All consumers in the United States against whom Elwood
                Staffing Services, Inc. took adverse employment action based,
                in whole or in part, on information contained in a consumer
                report obtained within five years preceding this action through
                the date of final judgment, who were not first provided notice
                and a copy of their consumer report.

        65.     Numerosity:   The members of the putative classes are so numerous that

 joinder of all Class members is impracticable.         Defendant regularly obtains and uses

 information in consumer reports to conduct background checks on prospective employees and

 existing employees, and frequently relies on such information, in whole or in part, in the hiring

 process. Plaintiffs are informed and believe that during the relevant time period, thousands of

                                                11
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 12 of 23 PageID #: 12




 Defendant’s employees and prospective employees satisfy the definition of the putative

 classes. Based on the number of putative class members, joinder is impracticable. The names

 and addresses of the Class members are identifiable through Defendant’s records and published

 Class members may be notified of this action by mailed notice.

        66.    Typicality:    Plaintiffs’ claims are typical of those of the members of the

 putative classes. Defendant typically uses consumer reports to conduct background checks

 on employees and prospective employees.        The FCRA violations suffered by Plaintiffs are

 typical of those suffered by other putative class members, and Defendant treated Plaintiffs

 consistent with other putative class members in accordance with their standard policies and

 practices.

        67.    Adequacy:      Plaintiffs will fairly and adequately protect the interests of the

 putative classes, and has retained counsel experienced in complex class action litigation.

        68.    Commonality: Common questions of law and fact exist as to all members of the

 putative classes, and predominate over any questions solely affecting individual members of

 the putative classes. These common questions include, but are not limited to:

                   a. whether Defendant uses consumer report information to conduct
                      background checks on employees and prospective employees;

                   b. whether Defendant’s background check practices and/or procedures
                      comply with the FCRA;

                   c. whether Defendant violated the FCRA by procuring consumer report
                      information without making proper disclosures in the format required by
                      the statute;

                   d. whether Defendant violated the FCRA by procuring consumer report
                      information based on invalid authorizations;

                   e. whether Defendant violated the FCRA by taking adverse action against
                      Plaintiff and other members of the Adverse Class based on information in
                      a consumer report, without providing them notice, a copy of their

                                                12
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 13 of 23 PageID #: 13




                         consumer report, or summary of FCRA rights;

                     f. the proper measure of statutory damages; and

                     g. whether Defendant’s conduct was willful.

         69.     This case is maintainable as a class action because prosecution of actions by or

 against individual members of the putative classes would result in inconsistent or varying

 adjudications and create the risk of incompatible standards of conduct for the Defendant.

 Further, adjudication of each individual Class member’s claim as a separate action would

 potentially be dispositive of the interest of other individuals not a party to such action, thereby

 impeding their ability to protect their interests.

         70.     This case is also maintainable as a class action because Defendant acted or

 refused to act on grounds that apply generally to the putative classes, so that final

 injunctive relief or corresponding declaratory relief is appropriate with respect to the classes

 as a whole.

         71.     Class certification is also appropriate because questions of law and fact common

 to the putative classes predominate over any questions affecting only individual members of the

 putative classes, and also because a class action is superior to other available methods for the

 fair and efficient adjudication of this litigation. Defendant’s conduct, which is described in

 this Complaint, stems from common and uniform policies and practices, resulting in common

 violations of the FCRA.        Members of the putative classes do not have an interest in

 pursuing separate actions against the Defendant, as the amount of each class member’s

 individual claim for damages is small in comparison to the expense and burden of individual

 prosecution. Class certification will also obviate the need for unduly duplicative litigation that

 might result in inconsistent judgments concerning Defendant’s practices.                Moreover,



                                                      13
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 14 of 23 PageID #: 14




 management of this action as a class action will not present any foreseeable difficulties. In the

 interests of justice and judicial efficiency, it would be desirable to concentrate the litigation

 of all putative class members’ claims in a single action, brought in a single forum.

         72.    Plaintiffs intend to send notice to all members of the putative classes to the

 extent required by Federal Rules of Civil Procedure 23.         The names and addresses of the

 putative class members are readily available from Defendant’s records.

                                          COUNT I
                             Failure to Make Proper Disclosure in
                       Violation of FCRA 1 5 U.S.C. § 1681b(b)(2)(A)(i)

         73.    Plaintiff Goodwin alleges and incorporates by reference the allegations in the

 preceding paragraphs 35-43.

         74.    In violation of the FCRA, the FCRA Disclosure form Defendant required the

 Background Check Class to complete as a condition of its employment with Defendant does not

 satisfy the disclosure requirements of 15 U.S.C. § 1681b(b)(2)(A)(i) because Defendant failed to

 provide a stand-alone document as to the consumer report information being obtained and

 utilized.

   Plaintiff Goodwin’s First Concrete Injury under § 1681b(b)(2)(A)(i): Informational Injury

         75.    Plaintiff Goodwin suffered a concrete informational injury because Defendant

 failed to provide Plaintiff Goodwin with information to which he was entitled to by statute,

 namely a stand-alone FCRA disclosure form. Through the FCRA, Congress created a new right –

 the right to receive the required disclosure as set out in the FCRA – and a new injury – not

 receiving a stand-alone disclosure.

         76.    Pursuant to § 1681b(b)(2), Plaintiff Goodwin was entitled to receive certain

 information at a specific time, namely a disclosure that a consumer report may be procured for



                                                 14
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 15 of 23 PageID #: 15




 employment purposes in a document consisting solely of the disclosure. Such a disclosure was

 required to be provided to Plaintiff Goodwin before the consumer report was to be procured. By

 depriving Plaintiff Goodwin of this information, in the form and at the time he was entitled to

 receive it, Defendant injured Plaintiff Goodwin and the putative class members he seeks to

 represent.

        77.     Defendant violated the FCRA by procuring consumer reports on Plaintiff

 Goodwin and other Background Check Class members without first making proper disclosures in

 the format required by 15 U.S.C. § 1681b(b)(2)(A)(i). Namely, these disclosures had to be

 made: (1) before Defendant actually procured consumer reports, and (2) in a stand-alone

 document, clearly informing Plaintiff Goodwin and other Background Check Class members that

 Defendant might procure a consumer report on each of them for purposes of employment. The

 required disclosures were not made, causing Plaintiff, Goodwin an informational injury.

        78.     Defendant’s failure to provide Plaintiff Goodwin and the putative class with a

 lawful disclosure created a risk of harm that Plaintiff Goodwin and members of the putative class

 would be confused and distracted by the extraneous language.

  Plaintiff Goodwin’s Second Concrete Injury under § 1681b(b)(2)(A)(i): Invasion of Privacy

        79.     Defendant invaded Plaintiff Goodwin’s right to privacy. Under the FCRA, “a

 person may not procure a consumer report, or cause a consumer report to be procured, for

 employment purposes with respect to any consumer, unless” it complies with the statutory

 requirements (i.e., disclosure and authorization) set forth in the following subsection, 15 U.S.C. §

 1681b(b)(2). As one court put it, “[t]he FCRA makes it unlawful to ‘procure’ a report without

 first providing the proper disclosure and receiving the consumer’s written authorization.

        80.     The FCRA created a statutory cause of action akin to invasions of privacy and



                                                 15
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 16 of 23 PageID #: 16




 intrusions upon seclusion, harms recognized as providing the basis for lawsuits under English

 and American law. Defendant invaded Plaintiff Goodwin’s privacy and intruded upon Plaintiff

 Goodwin’s seclusion by procuring a consumer report on him and viewing his private and

 personal information without lawful authorization.

         81.     The forgoing violations were willful. At the time Defendant violated 15 U.S.C. §

 1681b(b)(2)(A)(i) Defendant knew it was required to provide a stand-alone form prior to

 obtaining a consumer report on Plaintiff Goodwin and the putative class. Defendant’s willful

 conduct is also reflected by, among other things, the following facts:

                 a.     Defendant is a large corporation with access to legal advice through its
                        own general counsel’s office and outside employment counsel, and there
                        is not contemporaneous evidence that it determined that its conduct was
                        lawful;

                 b.     Defendant knew or had reason to know that its conduct was inconsistent
                        with published FTC guidance interpreting the FCRA and the plain
                        language of the statute; and

                 c.     Defendant voluntarily ran a risk of violating the law substantially greater
                        than the risk associated with a reading that was merely careless.

         82.     Plaintiff Goodwin and the Background Check Class are entitled to statutory

 damages of not less than one hundred dollars ($100.00) and not more than one thousand dollars

 ($1,000.00) for each and every one of these violations under 15 U.S.C. § 1681n(a)(1)(A), in

 addition to punitive damages under 15 U.S.C. § 1681n(a)(2).

         83.     Plaintiff Goodwin and the Background Check Class are further entitled to recover

 their costs and attorneys’ fees, in accordance with 15 U.S.C. § 1681n(a)(3).

         WHEREFORE, Plaintiff Goodwin, on behalf of himself and the putative class, prays for

 relief as follows:

                 a.     determining that this action may proceed as a class action;



                                                 16
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 17 of 23 PageID #: 17




                b.     designating Plaintiff Goodwin as a class representative and designating
                       Plaintiff Goodwin’s counsel as counsel for the putative class;

                c.     issuing proper notice to the putative class at Defendant’s expense;

                d.     awarding statutory damages as provided by the FCRA, including punitive
                       damages, to members of the putative class; and

                e.     awarding reasonable attorneys’ fees and costs as provided by the
                       FCRA.
                                         COUNT II
                          Failure to Obtain Proper Authorization in
                       Violation of FCRA 15 U.S.C. § 1681b(b)(2)(A)(ii)

        84.     Plaintiff Goodwin alleges and incorporates by reference the allegations in the

 preceding paragraphs 35-43.

        85.     Defendant violated the FCRA by procuring consumer reports relating to Plaintiff

 Goodwin and other Background Check Class members without proper authorization.

        86.     The authorization requirement under 15 U.S.C. § 1681b(b)(2)(A)(ii) follows the

 disclosure requirement of § 1681b(b)(2)(A)(i) and presupposes that the authorization is based

 upon a valid disclosure.

  Plaintiff Goodwin’s First Concrete Injury under § 1681b(b)(2)(A)(ii): Informational Injury

        87.     Plaintiff Goodwin suffered a concrete informational injury because Defendant

 failed to provide Plaintiff Goodwin with information to which he was entitled to by statute.

 Thus, through the FCRA, Congress has created a new right—the right to control the

 dissemination of personal, sensitive information—and a new injury—unauthorized access of a

 consumer’s personal, sensitive information by a prospective employer.

        88.     Pursuant to § 1681b(b)(2), Plaintiff Goodwin was entitled to receive certain

 information at a specific time, namely a disclosure that a consumer report may be procured for

 employment purposes in a document consisting solely of the disclosure. Such a disclosure was



                                                17
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 18 of 23 PageID #: 18




 required to be provided to Plaintiff Goodwin before the consumer report was to be procured. By

 depriving Plaintiff Goodwin of this information, Defendant injured Plaintiff Goodwin and the

 putative class members he seeks to represent.

        89.    Defendant violated the FCRA by procuring consumer reports on Plaintiff

 Goodwin and other Background Check Class members without first making proper disclosures in

 the format required by 15 U.S.C. § 1681b(b)(2)(A)(i) or obtaining their lawful authorization to

 procure their report. Namely, these disclosures had to be made: (1) before Defendant actually

 procured consumer reports, and (2) in a stand-alone document, clearly informing Plaintiff

 Goodwin and other Background Check Class members that Defendant might procure a consumer

 report on each of them for purposes of employment.

        90.    Plaintiff Goodwin suffered an informational injury. Under the FCRA, “a person

 may not procure a consumer report, or cause a consumer report to be procured, for employment

 purposes with respect to any consumer, unless” it complies with the statutory requirements (i.e.,

 disclosure and authorization) set forth in the following subsections: 15 U.S.C. § 1681b(b)(2).

 The FCRA makes it unlawful to ‘procure’ a report without first providing the proper disclosure

 and receiving the consumer’s written authorization.

  Plaintiff Goodwin’s Second Concrete Injury under § 1681b(b)(2)(A)(ii): Invasion of Privacy

        91.    Additionally, Defendant invaded Plaintiff Goodwin’s right to privacy and

 intruded upon his seclusion. Plaintiff Goodwin’s consumer report contained a wealth of private

 information which Defendant had no right to access absent a specific Congressional license to do

 so. Defendant invaded Plaintiff Goodwin’s privacy and intruded upon Plaintiff Goodwin’s

 seclusion by procuring his consumer report and viewing his private and personal information

 without lawful authorization.



                                                 18
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 19 of 23 PageID #: 19




         92.     The foregoing violations were willful. At this time Defendant violated 15 U.S.C.

 § 1681b(b)(2)(A)(ii). Defendant knew that to have lawful authorization to obtain a consumer

 report on Plaintiff Goodwin, it was required to provide a lawful disclosure before obtaining his

 report. A plethora of authority, including both case law, and FTC opinions, existed at the time of

 Defendant’s violations on this very issue that held waivers cannot be included in the FCRA

 forms at issue.      Defendant’s willful conduct is also reflected by, among other things, the

 following facts:

                 a.      Defendant is a large corporation with access to legal advice through its
                         own general counsel’s office and outside employment counsel, and there
                         is not contemporaneous evidence that it determined that its conduct was
                         lawful;

                 b.      Defendant knew or had reason to know that its conduct was inconsistent
                         with published FTC guidance interpreting the FCRA and the plain
                         language of the statute; and

                 c.      Defendant voluntarily ran a risk of violating the law substantially greater
                         than the risk associated with a reading that was merely careless.

         93.     Plaintiff Goodwin and the Background Check Class are entitled to statutory

 damages of not less than one hundred dollars ($100.00) and not more than one thousand dollars

 ($1,000.00) for each and every one of these violations under 15 U.S.C. § 1681n(a)(1)(A), in

 addition to punitive damages under 15 U.S.C. § 1681n(a)(2).

         94.     Plaintiff Goodwin and the Background Check Class are further entitled to recover

 their costs and attorneys’ fees, in accordance with 15 U.S.C. § 1681n(a)(3).

         WHEREFORE, Plaintiff Goodwin, on behalf of himself and the putative class, prays for

 relief as follows:

                 a.      determining that this action may proceed as a class action;

                 b.      designating Plaintiff Goodwin as a class representative and designating
                         Plaintiff Goodwin’s counsel as counsel for the putative class;

                                                  19
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 20 of 23 PageID #: 20




                c.     issuing proper notice to the putative class at Defendant’s expense;

                d.     awarding statutory damages as provided by the FCRA, including punitive
                       damages, to members of the putative class;

                e.     injunctive and declaratory relief; and

                f.     awarding reasonable attorneys’ fees and costs as provided by the FCRA.

                                          COUNT III
                           Failure to Provide Adverse Action Notice
                       in Violation of FCRA 15 U.S.C. § 1681b(b)(3)(A)

        95.     Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs 44-50 and 51-62.

        96.     Defendant used a “consumer report,” as defined by the FCRA, to take adverse

 employment action against Plaintiffs and other members of the Adverse Action Class.

        97.     Defendant violated the FCRA by failing to provide Plaintiffs and other Adverse

 Action Class members with pre-adverse action notice, a summary of FCRA rights and a copy of

 their consumer report used to take adverse employment action against them, before taking such

 adverse action. See 15 U.S.C. § 1681b(b)(3)(A).

        98.     The foregoing violations were willful. Defendant acted in deliberate or reckless

 disregard of its obligations and the rights of Plaintiffs and other Adverse Action Class members

 under 15 U.S.C. § 1681b(b)(3)(A).       Defendant knew or should have known of its legal

 obligations under the FCRA. These obligations are well established in the plain language of the

 statute and published circuit court authority. Defendant obtained or otherwise had available

 substantial written materials that apprised Defendant of its duties under the FCRA.         Any

 reasonable employer knows of the existence of these FCRA mandates, or can easily discover

 their substance.



                                                20
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 21 of 23 PageID #: 21




        99.      Moreover, at the time Defendant failed to follow 15 U.S.C. § 1681b(b)(3)(A) a

 plethora of FTC opinions and case law existed.

                      Plaintiffs’ First Concrete Injury: Informational Injury

        100.     Plaintiffs suffered a concrete informational injury because Defendant failed to

 provide Plaintiffs with information to which they were entitled to by statute, namely pre-adverse

 notice, before adverse action was taken. This notice should have included all information

 prescribed by § 1681b(b)(3)(A), including: (i) a copy of the report; and (ii) a description in

 writing of the rights of the consumer under this subchapter, as prescribed by the Bureau under §

 1681g(c)(3) of the FCRA.

        101.     Through the FCRA, Congress has created a new right—the right to receive pre-

 adverse notice as set out in the FCRA—and a new injury—not receiving said notice. The

 Plaintiffs’ “inability to obtain [that] information” is therefore, standing alone, “a sufficient injury

 in fact to satisfy Article III.” Spokeo Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016).

                          Plaintiffs’ Second Concrete Injury: Inability to
               Learn of the Contents of Their Report and Tell Their Side of the Story

        102.     Defendant’s failure to provide timely notice deprived Plaintiffs and Class

 Members of the opportunity to learn about the information in their consumer report and tell

 Defendant their side of the story before Defendant took adverse action. Thus, Plaintiffs were

 denied the opportunity to know the consumer reporting agency that furnished the consumer

 report; to know if their report was accurate; to plead their case for employment; to understand

 how their consumer report might affect their efforts to obtain employment elsewhere; and to be

 prepared to address their consumer report information with prospective employers in the future.

        103.     With these two recognized injuries directly traceable to Defendant’s failure to

 timely provide the notices required by § 1681b(b)(3), Plaintiffs unquestionably have established

                                                   21
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 22 of 23 PageID #: 22




 Article III standing.

        104.    Plaintiffs and the Adverse Action Class are entitled to statutory damages of not

 less than one hundred dollars ($100.00) and not more than one thousand dollars ($1,000.00) for

 each and every one of these violations under 15 U.S.C. § 1681n(a)(1)(A), in addition to punitive

 damages as the Court may allow under 15 U.S.C. § 1681n(a)(2).

        105.    Plaintiffs and the Adverse Action Class are further entitled to recover their costs

 and attorneys’ fees, in accordance with 15 U.S.C. § 1681n(a)(3).

        WHEREFORE, Plaintiffs, on behalf of themselves and the putative class, prays for relief

 as follows:

                a.       determining that this action may proceed as a class action;

                b.       designating Plaintiffs as class representatives and designating Plaintiffs’
                         counsel as counsel for the putative classes;

                c.       issuing proper notice to the putative classes at Defendant’s expense;

                d.       awarding statutory damages as provided by the FCRA, including punitive
                         damages, to members of the putative class; and

                e.       awarding reasonable attorneys’ fees and costs as provided by the FCRA.

                                DEMAND FOR JURY TRIAL

        Plaintiffs and the putative classes demand a trial by jury.

 Dated this 5th day of February, 2021.

                                               Respectfully submitted,

                                               s/ J. Corey Asay
                                               J. Corey Asay
                                               Morgan & Morgan, P.A.
                                               333 W. Vine Street, Suite 1200
                                               Lexington, KY 40507
                                               Tel: (859) 286-8368
                                               Fax: (859) 286-8384
                                               E-mail: CAsay@forthepeople.com

                                                  22
Case 1:21-cv-00306-JPH-TAB Document 1 Filed 02/05/21 Page 23 of 23 PageID #: 23




                                    MARC R. EDELMAN, ESQ.
                                    (Pro Hac Vice forthcoming)
                                    MORGAN & MORGAN, P.A.
                                    201 N. Franklin Street, Suite 700
                                    Tampa, FL 33602
                                    Telephone 813-223-5505
                                    Fax: 813-257-0572
                                    MEdelman@forthepeople.com

                                    Attorneys for Plaintiff




                                      23
